Citation Nr: 0636439	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  03-20 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for PTSD.

In December 2003, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.

This claim was previously before the Board in July 2004, at 
which time the Board remanded the claim for additional 
development, to include obtaining additional medical records.  
Additional development has been completed and the claim is 
now properly before the Board for final appellate 
adjudication.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has PTSD due 
to any incident or event in military service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328 (2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In July 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The July 2004 letter informed the veteran that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, Social Security, and other pertinent agencies.  
He was advised that it was his responsibility to send medical 
records showing he has a current diagnosis of the claimed 
disability and evidence showing a relationship between the 
disability and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also requested to provide credible evidence 
showing his claimed stressor occurred.  The July 2004 letter 
specifically asked the veteran to provide "any evidence in 
[his] possession that pertain[s] to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  

In Pelegrini, the Court of Appeals for Veterans Claims held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In this 
regard, the Board notes that the claim for service connection 
for PTSD currently on appeal was initiated in April 1999, and 
subsequently denied in a September 1999 rating decision.  In 
October 2000, the veteran submitted a notice of disagreement 
(NOD) as to the September 1999 rating decision, but the RO 
determined that the September 1999 rating decision was final 
because the NOD was untimely as it was submitted after the 
one year appeal period.  The VCAA was enacted in November 
2000, at which time, the veteran's claim was not being 
adjudicated because of the RO's previous determination as to 
the untimely NOD.  In November 2002, the veteran submitted 
another claim for service connection for PTSD and the RO sent 
him a letter dated in December 2002 informing him that new 
and material evidence was necessary in order to reopen the 
previously denied claim.  In February 2003, the RO denied the 
veteran's claim on the basis that new and material evidence 
had not been submitted and the veteran appealed the decision 
to the Board.  In July 2004, the Board determined that the 
veteran's October 2000 NOD was, in fact, timely filed and 
determined that new and material evidence was not needed to 
reopen the claim because the September 1999 rating decision 
was not final.  The Board also determined that a remand was 
necessary to request additional medical evidence and to send 
the veteran a VCAA letter for service connection for PTSD.  
As noted, the RO sent the veteran a letter dated in July 
2004, informing him of the VCAA and its potential effect on 
his claim for service connection.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable 
agency of original jurisdiction decision, he has not been 
prejudiced thereby.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  The content of the July 2004 letter provided 
to the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was provided an opportunity at that 
time to submit additional evidence.  Following the VCAA 
letter, the June 2006 Supplemental Statement of the Case 
(SSOC) was issued, which provided the veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the actions taken by VA have essentially 
cured the error in the timing of the notice.  Further, it 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision for the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  However, the Board finds no prejudice 
to the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2006); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2006); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
DSM-IV or the American Psychiatric Associations' Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed. (1994), 
as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The veteran has asserted that he hears voices at night and 
has nightmares and flashbacks.  The veteran attributes his 
symptoms to two particular incidents that occurred during his 
Naval service on the USS Cambria.  Specifically, the veteran 
reports that, one night during night maneuvers, they collided 
with another ship and had to prepare to abandon the ship 
because water began to come aboard.  The veteran also reports 
that a Lieutenant Colonel hung himself onboard and he saw him 
hanging from the rope.  The veteran reports that, after these 
incidents, he began having hallucinations, nightmares, and 
flashbacks, and began to isolate himself.  See September 1999 
VA examination report; see also December 2003 Travel Board 
hearing transcript.  

The veteran's DD Form 214 shows that his military 
occupational specialty was a Water Transportation Specialist 
and that he was not awarded any decorations indicating he 
served in combat.  Therefore, the evidence shows the veteran 
did not engage in combat with the enemy nor has he alleged 
stressors related to combat.  Where VA determines that the 
veteran did not engage in combat, the veteran's lay 
testimony, by itself, will not be sufficient to establish the 
alleged stressor. Instead, the record must contain service 
records or other independent credible evidence to corroborate 
the veteran's testimony as to the alleged stressor. Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  The veteran submitted 
three lay statements from individuals who served on the USS 
Cambria with him, which corroborate his report of the 
collision at sea and the Lieutenant Colonel hanging himself.  
The lay statements also state that, after these incidents, 
the veteran was not the same and kept himself in isolation.  
At this time, the Board will not reach a decision as to 
whether such lay statements are "independent credible 
evidence" sufficient to constitute verification of the 
alleged non-combat related stressors because, importantly, a 
review of the evidence reveals the veteran does not have a 
competent diagnosis of PTSD.  

In September 1999, the veteran was afforded a VA examination 
to determine whether he currently had PTSD.  The examiner 
noted the veteran's reported stressors, his complaints of 
hearing voices and having flashbacks, and his prior treatment 
at a private substance abuse treatment center.  However, the 
examiner determined that the veteran was not currently 
exhibiting symptoms associated with PTSD and, instead, 
diagnosed the veteran with substance induced psychosis versus 
malingering of psychotic symptoms.  The examiner questioned 
the veteran's report of auditory hallucinations, noting that 
his report of hallucinations was vague until he was pressed 
for details and that he may be motivated by secondary gain as 
he was having financial problems.  The examiner also noted 
the veteran reported that he was diagnosed with schizophrenia 
at the substance abuse treatment center; however, medical 
records only show a diagnosis of alcohol dependence and the 
examiner noted that the onset of auditory hallucinations in 
his mid-40s is inconsistent with schizophrenia.  In sum, the 
VA examiner determined that the veteran did not have a mental 
disorder.  

Although the VA examiner questioned the veteran's report of 
auditory hallucinations and diagnosis of schizophrenia, a 
private medical record obtained from the Social Security 
Administration revealed the veteran was diagnosed with 
schizophrenia with his reported symptoms of auditory 
hallucinations and paranoia associated therewith.  See 
February 2000 report of examination from E.P., MD.  In 
December 2002, the veteran was awarded Social Security 
benefits for schizophrenia.  

In sum, the Board finds there is no competent diagnosis of 
PTSD in the evidentiary record.  The Board does note that the 
record contains a June 2000 private clinical assessment 
reflecting a diagnosis of PTSD, rule out psychotic disorder, 
not otherwise specified.  However, the Board finds this 
diagnosis to be of lessened probative value because the 
assessment appears to be a cursory evaluation that was 
conducted by a registered nurse prior to the veteran 
receiving mental health treatment.  In making the above 
determination, the Board finds probative that a physician 
diagnosed the veteran with schizophrenia manifested by the 
same symptoms the RN based her diagnosis of PTSD.  See 
February 2000 private examination from Dr. E.P.  The Board 
also finds probative that the September 1999 VA examiner made 
a specific finding that the veteran was not exhibiting 
symptoms associated with PTSD.  

The Board does not doubt the veteran sincerely believes he 
has PTSD related to traumatic events he experienced during 
service; however, there is no indication that he has the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In this regard, the Board again 
notes that no medical professional has rendered a competent 
diagnosis of PTSD for the veteran.  In addition, the 
preponderance of the evidence of record shows the veteran's 
symptomatology is associated with his diagnosis of 
schizophrenia, as opposed to PTSD.  

Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Based 
on the foregoing, the Board finds that the preponderance of 
the competent and probative evidence is against the veteran's 
claim for service connection for PTSD, and the benefit-of-
the-doubt doctrine is not for application.  See Gilbert, 1 
Vet. App. at 55.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


